DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities:  “the self-adjusting adapter module” in lines 10-11, “the at least one clamp” in line 16, and “the at least one clamp” in line 17 should be corrected as --the [[self-adjusting]]self-adjustable adapter module--, --one of the [[at least one clamp]] plurality of clamps--, and --, --the one of the [[at least one clamp]] plurality of clamps-- respectively.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-8, 10-11, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson (US 7,062,996 B2).
Regarding claim 1¸ as seen in figs 1-4, Johnson (‘996) discloses a torque wrench (fig1), comprising: 

an output end (an end toward element 10; figs1-2) configured to deliver a torsional output (col.7 line56-col.8 line2); and 
a self-adjustable adapter 10 (col.3 lines7-10) at the output end (fig1), the self-adjustable adapter 10 comprising a driver 22 (col.3 line26) and a guide 12 (col.3 lines15-16), wherein the driver 22 engages at least one clamp 34,36 (col.3 line60) disposed at least partially inside the driver 22 (fig3, col.4 lines11-15, via elements 42,44 of the at least one clamp 34,36 and an element 28 of the driver 22), wherein the guide 12 has at least one radially oriented channel 16,18 (col.3 lines17-18), the channel 16,18 being configured to guide the at least one clamp 34,36 (col.4 lines18-22, figs2-3), and wherein the self-adjustable adapter 10 adjusts in size in response to the torsional input so that the self-adjustable adapter 10 can engage a range of different sized fasteners (col.7 line56-col.8 line2).
Regarding claim 4¸ Johnson discloses the torque wrench of claim 1, wherein the at least one clamp 34,36, is a plurality of clamps 34,36 (fig2) and wherein each clamp 34,36 is moveable by rotation of the driver 22 (col.2 lines2-9, col.7 line56-col.8 line2).
Regarding claim 7¸ Johnson discloses the torque wrench of claim 1, wherein the driver 22 comprises at least one lobe 28 (col.3 line46; fig4), the lobe 28 having a leading end (figA below, “first leading end” and “second leading end”) located radially further from an axis of rotation (a center axis) than a trailing end (figA below; “first trailing end” and “second trailing end”).

    PNG
    media_image1.png
    344
    750
    media_image1.png
    Greyscale

Regarding claim 8, Johnson discloses the torque wrench of claim 7, wherein the at least one lobe 28 includes a surface (figA above) connecting the leading and trailing ends (figA above), the surface being configured to engage a corresponding surface (surface of elements 46,48, col.4 lines11-18; figs2-4) of the at least one clamp 34,36 at an end opposite where the at least one clamp 34,36 is adapted to engage the different sized fasteners (fig1-4). 
Regarding claim 10, Johnson discloses the torque wrench of claim 7, wherein the at least one lobe 28 is a plurality of lobes (figA above) and wherein each lobe comprises a leading end and a trailing end (figA above, “first leading end”, “second leading end”, “first trailing end”, “second trailing end”).
Regarding claim 11, Johnson discloses the torque wrench of claim 8, wherein the surface (figA above) connecting the leading end and the trailing end is curved (figA above).
Regarding claim 14¸ as seen in figs 1-4, Johnson discloses a self-adjustable adapter module 10 (col.3 lines7-10; fig1) for use with a torque wrench R (col.3 lines30-34), the self-adjustable adapter module comprising: 
a driver 22 (col.3 line26) configured to receive a rotational input (a torsional input applied by the torque wrench, col.3 lines30-34; col.7 lines56-59) from the torque wrench; 

a guide 12 (col.3 lines15-16) having a plurality of radially-oriented channels 16,18 (col.3 lines17-18), each of the plurality of radially-oriented channels 16,18 being configured to guide a corresponding one of the plurality of clamps 34,36 (col.4 lines18-22, figs2-3), 
wherein the self-adjustable adapter module 10 adjusts in size in response to the rotational input from the torque wrench so that the self-adjustable adapter module 10 can engage a range of different sized fasteners (col.7 line56-col.8 line2), and 
wherein the driver 22 includes a plurality of lobes 28 (col.3 line46; fig4), each lobe having: a leading end (figA above, “first leading end” and “second leading end”) located radially further from an axis of rotation (a center axis) than a trailing end (figA above; “first trailing end” and “second trailing end”); and 
a surface (figA above) connecting the leading and trailing ends (figA above), the surface being configured to engage a corresponding surface (surface of elements 46,48, col.4 lines11-18; figs2-4) of one of the plurality of clamps 34,36 at an end opposite where the one of the plurality of clamps 34,36 is adapted to engage the different sized fasteners (figs1-4). 
Regarding claim 18, Johnson discloses the self-adjustable adapter module of claim 14, wherein the surface (figA above) connecting the leading and trailing ends of each lobe is a curved surface (figA above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,062,996 B2) in view of Zelniker (US 10,427,280 B2).
Regarding claim 2, Johnson discloses the torque wrench of claim 1, wherein the self-adjustable adapter 10 is adapted to automatically engage and lock onto each of the different sized fasteners during rotation of the driver 22 (col.2 lines2-9, col.7 line56-col.8 line2). However, Johnson does not explicitly disclose a use of a gear train operatively driven to rotate by the torsional input. It is noted that Johnson discloses a gear can be used (col.3 line37) for the driver. Zelniker (‘280) teaches a use of gear trains 17,96 (col.9 lines44-45) transferring an input end 15 (col.9 line46) to a driver 28 (col.9 lines46-48) which ultimately causing clamps 48 to move toward or away from each other to adjust a diameter of an opening between the clamps 48 (col.9 lines46-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use gear trains, as taught by Zelniker, for the purpose of automatically applying a torsional input. It is noted that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same results involves only routine skill in the art (MPEP 2144.04 III).
Regarding claim 12, Johnson discloses the torque wrench of claim 1. Johnson discloses that the torsional input received by the input end, the torsional output delivered by the output end are aligned with a first axis of the torque wrench (fig1). However, Johnson does not 
	Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a substantially orthogonal angle between the torsional input and the torsional output because Applicant has not disclosed that the such substantially orthogonal angle provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Johnsons torque wrench, and applicant's invention, to perform equally well with either arrangements because both arrangements would perform the same function of transferring the torsional input to the torsional output. Therefore, it would have been prima facie obvious to modify Johnson to obtain the invention as specified in claim 12 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Johnson.
	Also, as seen in fig 4, Zelniker (‘280) teaches a use of a gear train 17,96 (col.9 lines44-45) between an input end 15 (col.9 line46) and an output end (figs1b,4) through a driver 28 (col.9 lines46-48) in order to automatically apply the torsional input which ultimately causing clamps 48 to move toward or away from each other to adjust a diameter of an opening between the clamps 48 (col.9 lines46-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to have a substantially orthogonal angle between the torsional input and the torsional output, as also taught by Zelniker, for the purpose of using gear trains to automatically applying a torsional input.


Claims 5, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,062,996 B2) in view of Pirseyedi (US 2014/0096653 A1).
Regarding claim 5, Johnson discloses the torque wrench of claim 1, however, does not explicitly disclose a use of a spring that biases the clamp radially outward and away. Pirseyedi (‘653) teaches a use of a spring 32,34 (para[0021]) for a torque wrench wherein the spring 32,34 biases a clamp 28,30 (para[0021]) outward and away from a fastener (para[0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use a spring, as taught by Pirseyedi, for the purpose of assisting a clamp when the clamp is to release the fastener (para[0022]).
Regarding claim 15, Johnson discloses the torque wrench of claim 14, however, does not explicitly disclose a use of a plurality of springs that bias the clamps radially outward and away. Pirseyedi (‘653) teaches a use of a plurality of springs 32,34 (para[0021]) for a torque wrench wherein the springs 32,34 bias clamps 28,30 (para[0021]) outward and away from a fastener (para[0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use a plurality of springs, as taught by Pirseyedi, for the purpose of assisting clamps when the clamps are to release the fastener (para[0022]).
Regarding claim 19, Johnson (‘996) discloses a torque assembly (fig1), comprising: 
a wrench (col.3 lines30-34);
an adjustable adapter module 10 (col.3 lines7-10), including:
	a driver 22 (col.3 line26) configured to transmit a torsional input (a torsional input applied by the wrench, col.3 lines30-34; col.7 lines56-59) to at least one lobe (28 (col.3 line46; fig4) having;
		a leading end (figA above, “first leading end” and “second leading end”);

a surface (figA above) connecting the leading end and trailing end (figA above);
		at least one clamp 34,36 (col.3 line60) disposed at least partially inside the driver 22 (fig3, col.4 lines11-15, via elements 42,44 of the at least one clamp 34,36 and an element 28 of the driver 22) and engaged with the surface of at least one lobe 28 (fig4), the at least one clamp 34,36 being radially moveable in response to rotation of the driver 22 (col.2 lines2-9, col.7 line56-col.8 line2), wherein the adjustable adapter module 10 adjusts in size in response to the torsional input received from the wrench so that the adjustable adapter module 10 can engage a range of different sized fasteners (col.7 line56-col.8 line2).
However, Johnson does not explicitly disclose a use of a spring that biases the clamp radially outward and away. Pirseyedi (‘653) teaches a use of a plurality of springs 32,34 (para[0021]) for a torque wrench wherein the springs 32,34 bias clamp 28,30s (para[0021]) outward and away from a fastener (para[0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use springs, as taught by Pirseyedi, for the purpose of assisting clamps when the clamp is to release the fastener (para[0022]).
Regarding claim 20, the combination of Johnson and Pirseyedi teaches the torque assembly of claim 19, wherein the at least one lobe 28 (Johnson) is a plurality of lobes (figA above; Johnson), the at least one clamp 34,36 is a plurality of clamps 34,36 (fig2, Johnson), and the at least one spring 32,34 (Pirseyedi), wherein the surface (figA above; Johnson) connecting the leading end to the trailing end is curved (figA above; Johnson). Johnson further discloses wherein the torque assembly further comprises a guide 12 (col.3 lines15-16) having a plurality of radially oriented channels 16,18 (col.3 lines17-18) configured to guide the plurality of clamps .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,062,996 B2) in view of Nash et al (US 2008/0223179 A1).
Regarding claim 9, Johnson discloses the torque wrench of claim 7, however, does not explicitly disclose that the guide 12 is received within the driver 22. Instead, Johnson discloses that the driver 22 is received within the guide 12 radially outward from the lobe. Nash et al (‘179) teaches that it is also known to have a guide 14 (figs3-4) to be received within a driver 70 (figs3-4) radially outward from a lobe 72a,72b,72c (fig4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to have a guide to be received within a driver instead of a driver being received within a guide, as taught by Nash et al, for the purpose of providing a desired arrangement of the guide and the driver. Moreover, the applicant fails to provide criticality of having a guide being received within a driver, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention e to modify Johnson to have a guide to be received within a driver instead of a driver being received within a guide, as taught by Nash et al.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson (US 7,062,996 B2) and Zelniker (US 10,427,280 B2) in view of Fossella et al (5,448,931).
Regarding claim 13, the combination of Johnson and Zelniker teaches the torque wrench of claim 2, however, does not explicitly teach that the gear train and the self-adjustable adapter are sealed inside a housing. Fossella et al (‘931) teaches a use of a housing 280 (col.9 line7; fig14) for a torque wrench to have its parts to be sealed inside the housing 280 (fig14). It 



Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 14, and 19 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fossella et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson, and Johnson in view of Pirseyedi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAHEE HONG/Examiner, Art Unit 3723